Citation Nr: 0607789	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran reportedly served with the Philippine 
Commonwealth Army from December 1941 to April 1942 and from 
February 1945 to June 1946.  The veteran died in May 2002; 
the appellant is claiming benefits as his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2003, a statement of the case was issued in January 2004 and 
a substantive appeal was received in February 2004.


FINDINGS OF FACT

1.  The veteran died in May 2002; his death certificate lists 
the causes of death as cardiopulmonary arrest secondary to 
fatal arrythmia secondary to coronary artery disease (CAD), 
occasional premature ventricular contractions (PVCs) and 
cardiomegaly with other significant conditions being listed 
as class 3 pulmonary tuberculosis, chronic obstructive 
pulmonary disease (COPD) secondary to pulmonary emphysema, 
and moderate risk chaotic atrial tachycardia (CAT).

2.  The veteran was not service-connected for any 
disabilities during his lifetime.

3.  Cardiopulmonary arrest secondary to fatal arrythmia 
secondary to CAD, occasional PVCs and cardiomegaly, class 3 
pulmonary tuberculosis, COPD secondary to pulmonary 
emphysema, and moderate risk CAT were not manifested during 
the veteran's period of active duty service, or for several 
years after service, nor were they otherwise related to such 
service.

4.  The veteran was not receiving periodic VA benefits nor 
did he have a pending claim with VA when he died.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312, 3.374 (2005).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The January and December 2003 VA 
letters informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised her of the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The letters implicitly notified the claimant that she should 
submit any pertinent evidence in her possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist her in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communications was that the claimant must also 
furnish any pertinent evidence she herself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) recently held that a VCAA 
notice letter must be provided to a claimant before the 
initial unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in January 2003 and 
the initial rating decision was issued in April 2003.  Thus, 
the VCAA notice was timely.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issues of service connection for the cause of 
death and entitlement to accrued benefits, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, but she was not provided with notice 
of the types of evidence necessary to establish a disability 
rating or an effective date.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims, any questions as 
to the effective date to be assigned or ratings to be 
assigned are rendered moot.  The Board further notes that the 
veteran's status as a veteran has never been contested.  VA 
has always adjudicated his claims based on his status as a 
veteran as defined by 38 C.F.R. § 3.1.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the record includes a death 
certificate, available service records, and private medical 
records, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
claimant as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the claimant with the claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such cardiovascular disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
Additionally, tuberculosis is presumed to have been incurred 
in service if manifest to a compensable degree within three 
years of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

A review of the record shows that the veteran's death was 
caused by cardiopulmonary arrest secondary to fatal 
arrythmia, secondary to CAD, occasional PVCs and 
cardiomegaly, class 3 pulmonary tuberculosis, COPD secondary 
to pulmonary emphysema, and moderate risk CAT.  There is no 
persuasive evidence of record which relates any of these 
disorders to the veteran's active duty service.  

Extract of Form 23 dated November 1945 shows that the veteran 
denied any illnesses or injuries during service.  The Board 
acknowledges the certificate from Dr. Jose Viray which 
purports to show a diagnosis of pulmonary tuberculosis from 
May 1952.  The Board does not find this certificate to be 
persuasive medical evidence that the veteran actually 
suffered from pulmonary tuberculosis in 1952 as the statement 
is not supported by any treatment records, laboratory or 
clinical findings, or x-ray findings.  Even assuming for the 
sake of argument only that this document represents a 
legitimate finding of pulmonary tuberculosis in May 1952, 
there is no evidence suggesting that such pulmonary 
tuberculosis is in any way etiologically related to the 
veteran's active duty service.  Moreover, a diagnosis of 
pulmonary tuberculosis in 1952, again assuming its validity 
for the sake of argument only, would be outside the 
presumptive three year period following discharge from active 
duty service.  

The Board also acknowledges the affidavit from Dr. Luciano 
Ibanez which purports to show that the physician treated the 
veteran for pulmonary tuberculosis from November 1947 to 
February 1948.  This document is not persuasive evidence that 
the veteran was actually diagnosed with pulmonary 
tuberculosis as there are no x-ray reports, laboratory 
findings, clinical findings or treatment records to support 
such diagnosis.  In 1952 in connection with the veteran's own 
claim, he was asked to submit x-ray reports supporting this 
diagnosis and he identified the San Lazaro Hospital as having 
the reports.  However, when VA inquired as to the reports, it 
was discovered that there were no x-ray reports for the 
veteran at the hospital.  

The Board notes here that a diagnosis of active pulmonary 
tuberculosis by a private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
x-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374(c).  As noted above, VA 
attempts in 1952 to obtain x-rays reported by the veteran 
were unsuccessful and it was reported that no such x-rays 
were located.  Therefore, the Board finds that there is no 
persuasive medical evidence to demonstrate that the veteran 
suffered from pulmonary tuberculosis within the three year 
period following discharge from active duty service.

More recent post-service medical records are from 1983 or 
later.  Although the more recent medical records document 
many of the conditions listed on the veteran's death 
certificate, including pulmonary tuberculosis, none of this 
medical evidence etiologically relates any of these 
conditions to the veteran's active duty service.  Again the 
Board notes that the Extract of Form 23 dated in November 
1945 shows that the veteran denied incurring any wounds or 
illness during service. 

The preponderance of the evidence in this case is against a 
finding that there is a connection between the cause of the 
veteran's death and his active duty service.  It follows that 
there is not such a state of approximate balance of the 
positive evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).



Accrued Benefits

VA law provides that, upon the death of an individual 
receiving VA benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  An application for accrued benefits must be 
filed within 1 year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).  There is no basis for an 
accrued benefits claim, unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296, 1300 (Fed. Cir. 1998).  

The Board finds that the claim of entitlement to accrued 
benefits must be denied as the veteran did not have a claim 
for VA benefits pending at the time of his death.  
As the evidence of record demonstrates that the veteran was 
not receiving periodic VA benefits when he died and did not 
have a pending claim with VA when he died, the appellant has 
not met the threshold legal criteria for establishing 
entitlement to accrued benefits.  The appeal must be denied 
because of the absence of legal merit.  The Board has 
carefully reviewed the entire record in this case.  However, 
this is a case in which the law is dispositive, and the 
appeal must therefore be denied. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal is denied.

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


